             Case 1:15-cr-00261-ELH Document 398 Filed 06/10/20 Page 1 of 1


                                                          U.S. Department of Justice
                                                          United States Attorney
                                                          District of Maryland

Paul E. Budlow                                            Suite 400                    DIRECT: 410-209-4917
Assistant United States Attorney                          36 S. Charles Street           MAIN: 410-209-4800
Paul.Budlow@usdoj.gov                                     Baltimore, MD 21201-3119        FAX: 410-962-3091


                                                          June 10, 2020


Honorable Ellen L. Hollander
United States Magistrate Judge
District of Maryland
101 W. Lombard St.
Baltimore, MD 21201

           Re:        United States v. Marat Yelizarov,
                      Case #: ELH-15-261

Dear Judge Hollander:

        I write to provide the Court with a status report in the above-referenced case. Mr.
Yelizarov’s case was scheduled for resentencing for April 20, 2020. When the hearing was
removed from the calendar on April 10, 2020, the Court ordered a status report by June 8, 2020.
I have conferred with Jenifer Wicks, counsel for Mr. Yelizarov, and the parties agree that an in-
person sentencing hearing should be scheduled. Ms. Wicks is available starting in mid-July,
assuming the courthouse opens for proceedings. Therefore, I suggest that counsel confer with
your staff, or with Your Honor on a conference call if you prefer, to select a resentencing date.


                                                   Respectfully submitted,

                                                   Robert K. Hur
                                                   United States Attorney


                                               By: __________________________
                                                  Paul E. Budlow
                                                  Assistant United States Attorney


Cc:        Jenifer Wicks, Esquire
